DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-27, 29-34, 36, 39-40, 45-46, 50-51 and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Milani et al. (Journal of agricultural and food chemistry, 2012) in view of Whitehurst et al. (US Patent Publication No. 2010/0206030 A1).

In regard to claim 26, Milani et al teach a solid, particulate, urea-based physical blend composition comprising a urea-based compound in particulate form (e.g. commercial urea fertilizer granules), one or more components in particulate form, selected from the group of nitrates, phosphates, sulphates and chlorides (e.g. monoammonium phosphate granules), and a metal oxide ZnO, (e.g. reactive alkaline compounds) [Page 3992, Column 2], the particulate zinc oxide is present in amounts of about 1.5% w/w [Page 3992, Column 2nd Paragraph] which lies inside the claimed range. The or more reactive alkaline or alkaline-forming inorganic or organic compound (e.g. ZnO) is able to interact with said one or more components selected from the group of nitrates, phosphates, sulphates and chlorides (e.g. MAP) via a blending step, wherein zinc oxide is not considered an organic alkaline solvent or an inert carrier.

The Milani reference does not disclose a urease inhibitor of the type phosphoric triamide in the recited physical blend.

Whitehurst et al. is directed to reduced volatility urea fertilizers comprising combined granule urea fertilizer with N-(n-butyl)-thiophosphoric triamide (NBPT) [Paragraph 0019]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a phosphoric traimide urease inhibitor as described by Whitehurst within Milani’s composition because the degradation of urea when applied to soil can result in substantial nitrogen losses [Paragraph 0004]. One of ordinary skill in the art would have been motivated to control volatile nitrogen 

In regard to claim 27, Milani discloses the particle sizes of the urea compound in particulate form range from 1676-2000 µm and the one or more components in particulate form, selected from the group of nitrates, phosphates, sulphates and chlorides (e.g. monoammonium phosphate) range from 2,000-3,350 µm in diameter, as determined by sieving [Page 3992, Column 2nd Paragraph].

In regard to claims 29-30, Whitehurst discloses a urease inhibitor of the type phosphoric triamide (NBPT) [Paragraph 0019].

In regard to claims 31-32 and 50-51, Whitehurst discloses the urease inhibitor present at a level of from 0.050% to about 0.25% NBPT [Claim 13] wherein the urease inhibitor is applied onto the granular urea in liquid form [Paragraph 0043].

	In regard to claims 33-34, Milani discloses a reactive alkaline compound such as zinc oxide [Page 3992, Column 2nd Paragraph].

In regard to claims 36 and 53-54, Milani et al teach a metal oxide ZnO, (e.g. reactive alkaline compounds) [Page 3992, Column 2], the particulate zinc oxide is present in amounts of about 1.5% w/w [Page 3992, Column 2nd Paragraph]. Whitehurst discloses the urease inhibitor present at a level of from 0.050% to about 0.25% NBPT [Claim 13]. At these values, one of ordinary skill in the art would expect the weight ratio of urease inhibitor of the type phosphoric triamide to one or more reactive alkaline or 

	In regard to claims 39-40, Milani discloses a physical blend comprising urea and monoammonium phosphate [Page 3992, Column 2nd Paragraph].

	In regard to claim 45, Milani disclose a urea-based fertilizer of claim 26 [Abstract]. The fertilizer of the prior art reference is capable of being used for the claimed intended use (e.g. for supporting the growth of agricultural products on a sulfur-deficient soil, a phosphor-deficient soil and/or a potassium-deficient soil).

In regard to claim 46, Milani discloses the urea-based blend composition according to claim 26 as demonstrated above. In this case, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction [MPEP 2111.02 II].

Claims 26, 29-30, 33-35, 39-41, 45-46, 48, 52 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (AU 2012250293 A1).

	In regard to claim 26, Smith teaches a solid, particulate, urea-based physical blend (e.g. fertilizer blend) composition comprising a urea-based compound in particulate form, coated with a urease inhibitor of the type phosphoric triamide (NBPT), single superphosphate (SSP) in particulate form (e.g. 

	In regard to claims 29-30, Smith’s physical blend comprises a urease inhibitor of the type phosphoric triamide (NBPT) [Page 5].
	In regard to claims 33-34, Smith discloses a reactive alkaline compound such as calcium oxide or magnesium oxide [Page 5].

	In regard to claims 35 and 52, Smith teaches and metal oxides, preferably CaO and/or MgO (e.g. reactive alkaline compounds) [Page 5]. The particulate magnesium oxide in the range of from 1 to 15% w/w [Page 8, lines 14-20] which overlaps with the claimed range.

	In regard to claims 39-41, Smith discloses a physical blend comprising urea and super phosphate [Page 5], wherein the phosphate is present in an amount ranging from 30 to 90 w/w % which overlaps with the claimed range.



	In regard to claim 46, Smith discloses the urea-based blend composition according to claim 26 as demonstrated above. In this case, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction [MPEP 2111.02 II].

	In regard to claims 48 and 55, Smith disclose a composition comprising a solid, particulate, urea-based physical blend (e.g. fertilizer blend) composition comprising a urea-based compound in particulate form physically mixed with single superphosphate (SSP) in particulate form (e.g. water soluble phosphate), comprising:
metal oxides, preferably CaO and/or MgO (e.g. reactive alkaline compounds) [Page 5], the particulate magnesium oxide [Page 8, lines 14-20], the one or more reactive alkaline or alkaline-forming inorganic or organic compound (e.g. CaO and/or MgO) is able to interact with said one or more components selected from the group of nitrates, phosphates, sulphates and chlorides via a blending step [Page 5], wherein magnesium oxide is not considered an organic alkaline solvent or an inert carrier for the urease inhibitor of the type phosphoric triamide; and
NBPT (e.g. urease inhibitor) [Page 9, lines 12-18].

Claims 28 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Milani et al. (Journal of agricultural and food chemistry, 2012) in view of Whitehurst et al. (US Patent Publication No. 2010/0206030 A1) and further in view of Hunter (US Patent Publication No. 2002/0139158 A1).

	In regard to claims 28 and 37, the Milani reference does not explicitly disclose a composition further comprising an anti-caking coating, a moisture repellent coating, an anti-dust coating, or combinations thereof.

Hunter is directed to a dry, granular fertilizer coated with a hydrophobic agent (e.g. moisture repellent) [Abstract]. The hydrophobic agent coating is added in the range of about 0.01 weight percent to about 2.0 weight percent. The hydrophobic agent includes paraffin, wax, oils, and liquid coatings [Paragraph 0016].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a hydrophobic coating to the Milani particulate such as wax or oil in the amounts disclosed in the Hunter reference to prevent absorption of moisture and resulting caking in hygroscopic granular fertilizer [Paragraph 0003]. One of ordinary skill in the art would have been motivated to improve the storage characteristics of Milani’s granular fertilizer and prevent caking due to moisture absorption.

In regard to claim 38, the Milani reference does not disclose the composition packaging. However, in view of the teachings of Hunter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the granular fertilizer without the presence of head space to prevent absorption of moisture and resulting caking in hygroscopic granular fertilizer [Paragraph 0003]. One of ordinary skill in the art would have been motivated to improve the .

Claims 28 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (AU 2012250293 A1) in view of Hunter (US Patent Publication No. 2002/0139158 A1).

	In regard to claims 28 and 37, the Smith reference does not explicitly disclose a composition further comprising an anti-caking coating, a moisture repellent coating, an anti-dust coating, or combinations thereof.

Hunter is directed to a dry, granular fertilizer coated with a hydrophobic agent (e.g. moisture repellent) [Abstract]. The hydrophobic agent coating is added in the range of about 0.01 weight percent to about 2.0 weight percent. The hydrophobic agent includes paraffin, wax, oils, and liquid coatings [Paragraph 0016].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a hydrophobic coating to the Smith particulate such as wax or oil in the amounts disclosed in the Hunter reference to prevent absorption of moisture and resulting caking in hygroscopic granular fertilizer [Paragraph 0003]. One of ordinary skill in the art would have been motivated to improve the storage characteristics of Smith’s granular fertilizer and prevent caking due to moisture absorption.

In regard to claim 38, the Smith reference does not disclose the composition packaging. However, in view of the teachings of Hunter, it would have been obvious to one of ordinary skill in the .

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (AU 2012250293 A1) in view of Chemscien (2015).

	In regard to claim 42, Smith disclose a composition containing
- 75 to 85 weight% of a urea [Page 5, lines 28-29];
- 30-90 weight% of one or more components in particulate form, selected from the group of nitrates, phosphates, sulphates and chlorides (e.g. superphosphate) [Claim 31];
-  a urease inhibitor of the type phosphoric triamide [Page 5, line 10]; and
- 1 to 15 weight% of magnesium oxide (one or more reactive alkaline or alkaline-forming inorganic or organic compounds) [Page 8, lines 14-20].

The Smith reference does not disclose the urease inhibitor within the range of 0.0001 to 1 weight %.

Chemscien describes urea inhibitor substances such as NBPT in the range of 400 to 1,100 ppm (0.04 to 0.11 weight%) [Page 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a composition as described by Smith with amounts of NBPT within the ranges disclosed by Chemscien. One of ordinary skill in the art would have .

Allowable Subject Matter
Claims 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:

The prior art references do not teach or render obvious all the cumulative limitations of claim 43 with particular attention to a blend comprising “potassium chloride”.
The prior art references do not teach or render obvious all the cumulative limitations of claim 43 with particular attention to a blend comprising “ammonium sulphate”.

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.

Applicant argues (Pg. 11) Milani et al. teaches that a coating of ZnO is applied onto the MAP and urea granules and therefore the formulation of Milani et al. is not a physical or bulk blend composition. This argument is not persuasive. The ZnO is physically blended with the urea granule via application of the powder with a small amount of water as a binding agent and chemical blending (e.g. reaction of Zn with bulk granule) is preferably minimized [Page 3992, Column 1]. For these reasons the Milani reference teaches and/or suggests the physical combination of the fertilizer blend (e.g. mixture).


Applicant argues (Pg. 12) that one would not start from a composition not comprising nBTPT to solve the problem of stabilizing a urea blend. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the Milani reference discloses a urea-based composition and it lies within one of ordinary skill in the art to utilize the well-known urease inhibitor (NBPT) described by Whitehurst to control volatile nitrogen losses from Miliani’s urea component using commercial product thiophosphoric traimide [Paragraph 0012].

Applicant argues (Pg. 12) the Smith reference does not disclose a physical blend composition and instead the urea is slurry blended with water soluble phosphate in a first step. This argument is not persuasive. Applicant points to one aspect of the Smith invention. Smith additionally discloses another aspect of the invention, namely a “fertilizer blend” [Page 5, line 21]. This particulate blend is considered to meet the amended claim limitation directed to a “physical blend”.

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        February 23, 2021